             Case 1:20-cv-07554-KPF Document 32 Filed 07/23/21 Page 1 of 2

                                                                MEMO ENDORSED
                                                                                                  SETH A. ABRAMS
                                                                                          Direct Dial 973.200.6408
                                                                                      sabrams@dmklawgroup.com




                                             July 23, 2021



VIA ECF and E-Mail (Failla_NYSDChambers@nysd.uscourts.gov)
The Honorable Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 21003
New York, NY 10007

          Re:       Massachusetts Bay Insurance Company v. Scottsdale Insurance Company,
                    et al .
                    Civil Action No.: 1:20-cv-07554-KPF

Dear Judge Failla:

        This firm represents Plaintiff, Massachusetts Bay Insurance Company (“Plaintiff”) with
respect to the above matter. Please accept the subject Letter Motion pursuant to Local Civil Rule
7.1(d) as the parties’ joint request for a stay of this matter in light of the effective stay of discovery
in the underlying personal injury matter.

        In the subject litigation, Plaintiff seeks a judgment declaring that Defendant is obligated to
provide Plaintiff’s insureds with defense and indemnification in an underlying action entitled,
Jeffrey E. Monge, as Administrator of the Estate of Eduardo Monge v. The Moinian Group, et al.,
Index No. 33312/2018E (the “Underlying Litigation”), under a general liability insurance policy
issued by Defendant to its insured, Five Star Carting, LLC (“Five Star, LLC”). While the parties
in this matter have engaged in paper discovery, additional discovery is needed with respect to the
ongoing Underlying Litigation, which has been at an effective standstill because of the COVID-
19 pandemic. In particular, in addition to discovery related to liability for the decedent’s injuries,
discovery related to the formation of the contract entered into by the parties’ insureds requiring
procurement of insurance, is necessary to adjudicate the claims in this matter. For example, the
parties in this matter anticipate testimony in the Underlying Litigation addressing who the
contracting parties were and who were the intended beneficiaries of the agreement, which will
directly bear on the availability of insurance coverage in this case.

         At this point, as noted above, little, if anything, has taken place in the Underlying
Litigation since the beginning of the pandemic, an issue which counsel in this case had no ability
to control or impact. At this point, however, it is the parties’ understanding, based on discussions
with underlying counsel, that the Underlying Litigation is starting to move forward and that
depositions of the relevant parties are expected to start in October 2021.

163 Madison Avenue, Suite 320                                                              40 Wall Street, 28th Floor
Morristown, NJ 07960                                                                       New York, New York 10005
Tel: 973.200.6400                                                                          Tel: 212.537.9125
Fax: 973.200.6401                                                                          Fax: 212.537.9198
dmklawgroup.com                                                                            dmklawgroup.com
                 Case 1:20-cv-07554-KPF Document 32 Filed 07/23/21 Page 2 of 2

                                                                                             July 23, 2021
                                                                                                   Page 2



           As such, and in lieu of simply seeking an extension of discovery, the parties respectfully
   request that this matter be stayed until the relevant discovery has taken place in the Underlying
   Litigation. The parties herein fully expect that once the relevant discovery has concluded, this
   matter can be disposed of either by way of agreement of the parties or as a matter of law by way
   of cross-motions for summary judgment. This is the second request/motion seeking a modification
   of the Civil Case Management Plan and Scheduling Order.

           In light of the foregoing request, the parties would further ask that the pretrial conference,
   presently scheduled for August 3, 2021 at 10:00 a.m. be adjourned and this case be stayed in its
   entirety. The parties will advise the Court once facts have been developed in the underlying case
   and the stay can be lifted.

            We thank the Court for its time and attention to this matter.

                                                  Respectfully Submitted,

                                                  /s/ Seth A. Abrams

                                                  SETH A. ABRAMS


   cc:      Daniel A. McFaul, Esq. (via ECF and E-Mail)


Application GRANTED. This matter is stayed pending further order by the
Court. The parties are directed to submit a joint status letter at
the earlier of either November 23, 2021, or significant development in
the underlying litigation. The conference scheduled for August 3,
2021 is hereby adjourned sine die.

Date:            July 23, 2021                      SO ORDERED.
                 New York, New York




                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE




   [5484736/1]
